Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered January 13, 1994, which denied and dismissed petitioner’s CPLR article 78 petition seeking to annul the May 5, 1993 determination of the Licensing Division of the New York City Police Department disapproving petitioner’s application to carry a concealed weapon, unanimously affirmed, without costs.
Possession of a handgun license is a privilege, not a right, the issuance of which is committed to the sound discretion of the licensing official (Sewell v City of New York, 182 AD2d 469, 472, 473, Iv denied 80 NY2d 756). Respondent’s determination that petitioner did not demonstrate a special need for self-protection distinguishable from that of the general community or of persons engaged in the same profession cannot be said to be arbitrary, capricious or an abuse of discretion *167(see, Matter of Milo v Kelly, 211 AD2d 488; Matter of Conciatori v Brown, 201 AD2d 323; Sable v McGuire, 92 AD2d 805; Matter of Klenosky v New York City Police Dept., 75 AD2d 793, affd 53 NY2d 685). Additionally, inaccuracies in the information provided by petitioner in connection with the application constitute an independent basis to affirm the denial of the application (Penal Law § 400.00 [1]; Matter of Conciatori v Brown, supra). Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.